                           UNITED STATES BANKRUPTCY COURT
                                DISTRICT OF NEW JERSEY


In re:                                                      Case No. 14-24903
         KWADWO OSEI AGYEMANG

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Marie-Ann Greenberg, chapter 13 trustee, submits the following Final Report and
Account of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee
declares as follows:

         1) The case was filed on 07/21/2014.

         2) The plan was confirmed on 08/27/2015.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 06/07/2019.

         6) Number of months from filing or conversion to last payment: 59.

         7) Number of months case was pending: 60.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $76,678.75.

         10) Amount of unsecured claims discharged without full payment: $297,119.71.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
Receipts:

       Total paid by or on behalf of the debtor               $98,740.00
       Less amount refunded to debtor                              $0.00

NET RECEIPTS:                                                                                   $98,740.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $1,500.00
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                       $5,005.25
    Other                                                                     $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                 $6,505.25

Attorney fees paid and disclosed by debtor:                 $3,500.00


Attorney Fees:
Payee Name                            Payee Type                                   Paid Outside Paid Via Plan
SCOTT M. ITZKOWITZ, ESQ               Attorney Fee                                   $3,500.00     $1,500.00


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim       Principal      Int.
Name                               Class     Scheduled      Asserted         Allowed        Paid         Paid
A.M.T., LLC                    Unsecured       99,256.00            NA              NA            0.00       0.00
A.M.T., LLC                    Unsecured       13,000.00            NA              NA            0.00       0.00
AMERICAN INFOSOURCE LP         Unsecured           166.00        166.21          166.21          46.72       0.00
AMERICAN INFOSOURCE LP         Unsecured           621.00        621.20          621.20        174.59        0.00
BANK OF AMERICA                Unsecured        6,018.00            NA              NA            0.00       0.00
BANK OF AMERICA                Unsecured        5,578.00            NA              NA            0.00       0.00
CHASE                          Unsecured           936.00           NA              NA            0.00       0.00
CHASE                          Unsecured             0.00           NA              NA            0.00       0.00
CHASE MHT BK                   Unsecured       14,841.00            NA              NA            0.00       0.00
ECAST SETTLEMENT CORPORATION   Unsecured       14,363.00     14,598.37        14,598.37      4,102.94        0.00
INTERNAL REVENUE SERVICE       Unsecured             0.00           NA              NA            0.00       0.00
NAVIENT SOLUTIONS LLC          Unsecured       35,144.00     36,297.17        36,297.17     10,201.66        0.00
NAVIENT SOLUTIONS LLC          Unsecured       48,390.00     49,507.17        49,507.17     13,914.45        0.00
NJCLASS                        Unsecured        3,882.00       3,735.21        3,735.21      1,049.81        0.00
PNC BANK                       Secured               0.00          0.00            0.00           0.00       0.00
RUSHMOE LOAN MANAGEMENT SER    Secured         46,722.69     40,362.50        40,362.50     40,362.50        0.00
U S DEPT OF ED/FISL/AT         Unsecured       14,348.00            NA              NA            0.00       0.00
U S DEPT OF ED/FISL/AT         Unsecured        9,398.00            NA              NA            0.00       0.00
U S DEPT OF ED/FISL/AT         Unsecured        9,398.00            NA              NA            0.00       0.00
U S DEPT OF ED/FISL/AT         Unsecured        4,634.00            NA              NA            0.00       0.00
U S DEPT OF ED/FISL/AT         Unsecured        3,133.00            NA              NA            0.00       0.00
UNITED STATES TREASURY/IRS     Unsecured             0.00          0.00            0.00           0.00       0.00
UNITED STATES TREASURY/IRS     Priority              0.00          0.00            0.00           0.00       0.00
US DEPARTMENT OF EDUCATION     Unsecured       15,028.00     57,112.57        57,112.57     16,052.02        0.00



UST Form 101-13-FR-S (09/01/2009)
Scheduled Creditors:
Creditor                                       Claim            Claim         Claim       Principal       Int.
Name                                 Class   Scheduled         Asserted      Allowed        Paid          Paid
WAASSOCIATES                     Unsecured          84.00              NA           NA            0.00        0.00
WELLS FARGO BANK NA              Secured             0.00             0.00         0.00           0.00        0.00
WELLS FARGO BUSINESS BANKING S   Secured       10,000.00          6,261.62     6,261.62      6,261.62         0.00
WELLS FARGO OPERATIONS CENTER    Secured              NA             68.44        68.44          68.44        0.00


Summary of Disbursements to Creditors:
                                                                Claim            Principal               Interest
                                                              Allowed                Paid                   Paid
Secured Payments:
      Mortgage Ongoing                                      $40,362.50        $40,362.50                  $0.00
      Mortgage Arrearage                                     $6,330.06         $6,330.06                  $0.00
      Debt Secured by Vehicle                                    $0.00             $0.00                  $0.00
      All Other Secured                                          $0.00             $0.00                  $0.00
TOTAL SECURED:                                              $46,692.56        $46,692.56                  $0.00

Priority Unsecured Payments:
       Domestic Support Arrearage                                $0.00                 $0.00              $0.00
       Domestic Support Ongoing                                  $0.00                 $0.00              $0.00
       All Other Priority                                        $0.00                 $0.00              $0.00
TOTAL PRIORITY:                                                  $0.00                 $0.00              $0.00

GENERAL UNSECURED PAYMENTS:                            $162,037.90            $45,542.19                  $0.00


Disbursements:

       Expenses of Administration                                 $6,505.25
       Disbursements to Creditors                                $92,234.75

TOTAL DISBURSEMENTS :                                                                           $98,740.00




UST Form 101-13-FR-S (09/01/2009)
        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 07/29/2019                             By:/s/ Marie-Ann Greenberg
                                                                    Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case , therefore, Paperwork Reduction Act
exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
